PER CURIAM.
Marcus Harris, appellant, challenges the trial court’s order revoking his community control and probation, claiming that the state has not proven that his failure to report was willful and substantial. Because there is no record evidence to support the trial court’s finding that this violation was willful and substantial, we reverse and remand for the trial court to vacate appellant’s sentences and reinstate community control and probation. See Blue v. State, 744 So.2d 543 (Fla. 1st DCA 1999); Robinson v. State, 744 So.2d 1188 (Fla. 2d DCA 1999).
REVERSED and REMANDED with directions.
DAVIS and LEWIS, JJ., concur; PADOVANO, J., dissents with written opinion.